 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrumbull Asphalt Company, Inc. and Chauffeurs,Teamsters, Warehousemen and Helpers, LocalUnion No. 135, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Petitioner. Case 25-RC-5719July 5, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to a petition filed on June 11, 1974, and aStipulation for Certification Upon Consent Electionapproved on July 15, 1974, by the Regional Directorfor Region 25 of the National Labor RelationsBoard, an election by secret ballot was conducted onAugust 2, 1974, under the direction and supervisionof the Regional Director, among the employees inthe appropriate unit set forth in the stipulation. Atthe conclusion of the election, a tally of ballots wasprepared and served on the parties which showedthat, of approximately seven eligible voters, sevencast ballots, of which six were for, and one against,Petitioner. Thereafter, the Employer filed timelyobjections to the issuance of certification of Petition-er as bargaining representative.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on October 4, 1974, issued and duly served onthe parties his Report on Objections and Recommen-dations to the Board, in which he recommended thatthe Employer's objections be overruled and thatPetitioner be certified as the exclusive bargainingrepresentative of the employees in the unit involvedherein. Thereafter, the Employer filed timely excep-tions to the Regional Director's report.On December 29, 1975, the Board, having deter-mined that this and a number of other casesinvolving alleged race and sex discrimination on thepart of labor organizations presented issues ofimportance in the administration of the NationalLabor Relations Act, as amended, scheduled oralargument in this and other cases I limited to all issuesarising from N.L.R.B. v. Mansion House CenterManagement Corporation, 473 F.2d 471 (C.A. 8,1973), and Bekins Moving & Storage Co. of Florida,Inc., 211 NLRB 138 (1974), Members Fanning andPenello, dissenting. Oral arguments were heard onFebruary 2, 1976. Amici curiae arguments were alsoheard at that time.2I Handy Andy, Inc., 228 NLRB 447 (1977); Bell & Howell Company(Summary Judgment, 220 NLRB 881 (1975)); and Murcel ManufacturingCorporation, Cases 10-CA-10122, 10CA-10152, and IO-RC 9502.230 NLRB No. 100Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, including theexceptions and oral arguments, the General Coun-sel's statements of position, and the amici briefs, theBoard finds:1. The Employer is engaged in commerce withinthe meaning of Section 2(2) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representative of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties agree, and we find, that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All full-time and regular part-time truck driversemployed by the Employer at its Brookville,Indiana establishment, BUT EXCLUDING all officeclerical employees, all professional employees, allguards and supervisors as defined in the Act.5. The Employer's objections to the issuance of acertification to Petitioner are that:1. Petitioner, as a local of InternationalBrotherhood of Teamsters, is obliged to, anddoes, engage in invidious discrimination as tomembership (and privileges incident thereto) onthe basis of sex and minority group characteris-tics, by virtue of its obligation to comply with thegeneral laws, by-laws, and constitution of itsinternational, and said international's practices.Evidence in support of this Objection is basedupon the recent Justice Department proceedingagainst the International under the provisions of42 U.S.C. §20003-6.2. Petitioner, as a separate entity, engages ininvidious discrimination as to membership (andprivileges incident thereto) on the basis of sex andminority group characteristics. Evidence in sup-port of this Objection is that, to Employer'sknowledge and belief, the Petitioner has adisparate number of members who are womenand minority group members in light of thedemographic statistical distribution of such per-sons in Petitioner's geographic jurisdiction.2 The American Federation of Labor and Congress of IndustnalOrganizations and the Chamber of Commerce of the United Statessubmitted briefs and presented oral argument as amici curiae.646 TRUMBULL ASPHALT COMPANYBy virtue of its decision in Bekins Moving andStorage Co. of Florida, Inc., 211 NLRB 138, theRegional Director of the Twenty-Fifth Region isobligated, in light of Bekins, to direct a hearing onthe basis of said objections, and must thereforestay issuance of said certification.*Employer contends that Bekins, in part, denies it due processunder the Fifth Amendment on the grounds that said decisionarbitrarily limits the filing of such objections to a period of five (5)working days from the date of the issuance of the tally of the ballots.For the reasons set forth in Handy Andy, Inc., 3 andBell & Howell Company, 4 we hereby overrule theEmployer's objections and shall certify the Petitioneras the representative of the employees in the unitfound appropriate above.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Chauffeurs, Teamsters,Warehousemen and Helpers, Local Union No. 135,3 228 NLRB 447 (1977).a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labororganization is the exclusive representative of all theemployees in the following appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment:All full-time and regular part-time truck driversemployed by the Employer at its Brookville,Indiana establishment, BUT EXCLUDING all officeclerical employees, all professional employees, allguards and supervisors as defined in the Act.MEMBERS JENKINS, dissenting:For the reasons stated in my dissenting opinions inHandy Andy, Inc., 228 NLRB 447, and Bell & HowellCompany, 230 NLRB 420, I dissent from theoverruling of the Employer's objections.4 230NLRB420(1977).647